Case 1:20-cr-00494-UA Document 2 Filed 09/17/20 Page 1of5

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

pee etm eK

SEALED ENDICTMENT

 

UNITED STATES OF AMERICA

20 Cr.

- Ve. -

ROBERT ADAMS,

Defendant.

 

The Grand Jury charges:

1. During times relevant to this Indictment, ROBERT
ADAMS, the defendant, was a correctional officer employed by the
United States Bureau of Prisons (“BOP”) at the Metropolitan
Correctional Center (“MCC”}, a Federal prison located in New York,
New York. ADAMS was assigned at relevant times to work in the
visit area of the MCC, where visitors such as spouses, family, and
friends can meet with inmates. As a correctional officer assigned
to the MCC's visit area, ADAMS was responsible for managing
visitors, reviewing the objects they bring in, and monitoring their
activities while inside the MCC. As part of those
responsibilities, ADAMS was authorized to search visitors and
their belongings, deny a visitor from entering the MCC, and detain
a visitor for bringing in contraband. Under Federal Regulations
and the BOP’s Program Statements, ADAMS was required to conduct

searches, deny entry, detain visitors, and make reports when, among

 
Case 1:20-cr-00494-UA Document 2 Filed 09/17/20 Page 2 of 5

other things, he believed a visitor was smuggling contraband into
the MCC.

2. ROBERT ADAMS, the defendant, used his official
position as a correctional officer to blackmail and corruptly
demand that a visitor who smuggled contraband into the MCC
(“Visitor-i”) engage in sexual acts with him, or else be arrested
and denied future entry to the MCC, Specifically, on or about
July 5, 2019, while working as a correctional officer in the MCC's
visit area, ADAMS escorted an inmate away from a visit with
Visitor-l, who was still in the visit area. After discovering
that the inmate was carrying contraband, ADAMS confronted Visitor-
1 and told her that he had caught the inmate with the contraband
she had provided to him, and that she would be in trouble unless
she met him at a nearby pizzeria.

3. Shortly thereafter, ADAMS met Visitor-1l at the
pizzeria where he told her to get in his car so that they could
travel to a motel. ADAMS told Visitor-1, in sum and substance,
that having sex with him at’ the motel was preferable than getting
in trouble, and he reminded her on the way to the motel that she
would be prosecuted and denied entry to the MCC if he reported
her. After arriving at the motel, ADAMS and Visitor-1 had sex.
Visitor-i did not want to have sex with ADAMS, but agreed to it
because she did not want to be reported to law enforcement or to

have her visiting privileges at the MCC revoked.
2
Case 1:20-cr-00494-UA Document 2 Filed 09/17/20 Page 3 of 5

4, After the July 5, 2019, incident, Visitor-1 was
permitted to continue to visit the MCC, and during some of those
visits, she brought contraband to the MCC. Not only did ROBERT
ADAMS, the defendant, not report Visitor-1l on July 5, 2019 for
smuggling contraband, in dereliction of his duties under Federal
Reguiation and the BOP’s Program Statements, but he was present on
multiple occasions when she returned to the MCC with contraband.
Indeed, in July and August 2019, ADAMS repeatedly sent text
messages to Visitor-1 about when he was working at the MCC, when
she would be visiting the MCC, and when they could meet up to have
sex. On one occasion, on or about July 26, 2019, ADAMS escorted
Visitor-1 from the MCC’s visit room and slapped her buttocks. He
later sent her text messages regarding engaging in sexual acts.

Statutory Allegations

 

5. From at least on or about July 5, 2019, up to and
including at least in or about August 2019, in the Southern
District of New York and elsewhere, ROBERT ADAMS, the defendant,
being a public official, directly and indirectly, corruptly
demanded, sought, received, accepted, and agreed to receive and
accept a thing of value, personally, in return for being influenced
in the performance of an official act and being. induced to do and
omit to do an act in violation of his official duty, to wit, ADAMS,
a correctional officer at the MCC, solicited and accepted sexual

acts from Visitor-1, a non-inmate visitor at the MCC, in exchange
3
Case 1:20-cr-00494-UA Document 2 Filed 09/17/20 Page 4of5

for not arresting her, reporting her to law enforcement, or denying .
her future entry into the MCC,
(Title 18, United States Code, Section 201 (b}) (2).)

COUNT TWO
(Blackmail)

The Grand Jury further charges:

6. The Grand Jury incorporates the allegations
contained in paragraphs 1 through 4 of this Indictment as though
fully set forth herein.

7. From at least on or about July 5, 2019, up to and
including at least in or about August 2019, in the Southern
District of New York and elsewhere, ROBERT ADAMS, the defendant,
knowingly did demand and receive a thing of value under threat of
informing, and as a consideration for not informing, against a
violation of a law of the United States, to wit, ADAMS demanded
and received sexual acts from Visitor-1l under threat of informing,
and as consideration for not informing, law enforcement of her for
having brought contraband into a federal jail.

(Title 18, United States Code, Section 873.)

  
  

    

 

 

AUDREY SifRAUSS
Acting United States Attorney

FOREPHASON
Case 1:20-cr-00494-UA Document 2 Filed 09/17/20 Page 5of5

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
—-v.-
ROBERT ADAMS,

Defendant.

INDICTMENT
20 Cr.
Title 18, United States Code,
Sections 201 (b) (2), 873.

AUDREY STRAUSS
Acting United States Attorney

 

A TRUE BILL

foay Mdthel/

Foreperson.

 

 

Sé46 Tnewespand Lo
bd Aeatre Warra0eTs
Ki Oe
—<<YIANT

 

 
